Citation Nr: 0616896	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel






INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO) - which granted the veteran's claim for service 
connection for bilateral sensorineural hearing loss and 
assigned a noncompensable (i.e., 0 percent) rating.  He wants 
a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

The Board remanded this case to the RO in February 2006 for 
further development and consideration - via the Appeals 
Management Center (AMC).


FINDING OF FACT

The results of a VA audiometric examination in August 2002 
show the veteran had Level II hearing in his right ear and 
Level I hearing in his left ear; whereas the results of a 
more recent VA audiometric examination in March 2006 show he 
has Level I hearing in each ear (meaning bilaterally).


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for bilateral sensorineural hearing loss.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 
(2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But according 
to VA's General Counsel, the Pelegrini II holding does not 
require that VCAA notification contain any specific "magic 
words."  See VAOPGCPREC 7-2004 (July 16, 2004); see also 
VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that VCAA notice, as required by 38 
U.S.C.A. § 5103, to the extent possible, must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
See, too, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006) (also discussing the timing of the VCAA notice as 
this relates to prejudicial error).

In this case at hand, the veteran was provided notice of the 
VCAA in September 2001, prior to the initial adjudication of 
his claim in the February 2003 rating decision at issue.  So 
this was in accordance with the preferred sequence of events 
specified in Pelegrini II and Mayfield.  He also more 
recently received additional VCAA notice in March 2006, prior 
to the RO (AMC) readjudicating his claim in April 2006 in 
light of additional evidence - including the results of his 
most recent VA audiometric evaluation in March 2006.  

The letters, especially in combination, apprised the veteran 
of the type of evidence needed to show both his entitlement 
to service connection (his initial claim, which since has 
been granted) and the downstream issue of his purported 
entitlement to a higher initial rating; apprised him of whose 
specific responsibility - his or VA's, it was for obtaining 
the supporting evidence; invited him to identify any relevant 
evidence so, if necessary, it could be obtained by VA and 
considered; and asked that he submit any pertinent evidence 
in his possession.  Consequently, there was no error in the 
timing of the VCAA notice, and the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could him regarding what further evidence he 
should submit to substantiate his claim.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board is equally mindful that, on March 3, 2006, during 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that an effective date for the award of benefits will 
be assigned if an increased rating is awarded.  Id.  

In the present appeal, as mentioned, the initial VCAA notice 
in September 2001 concerned the claim of entitlement to 
service connection, since that is what was in question at 
that particular time.  And the more recent March 2006 VCAA 
letter also provided notice of what type of information and 
evidence was needed to substantiate the downstream claim for 
a higher initial disability rating.  But even that more 
recent letter did not provide notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  No matter, though.  Despite the inadequate notice 
provided the veteran on this latter element, the Board finds 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, any 
question about the appropriate effective date to be assigned 
is rendered moot.  Notwithstanding, the Board sees the April 
2006 supplemental statement of the case (SSOC) included an 
explanation of how an effective date for a disability rating 
is established.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record consists of the reports of VA 
examinations conducted in August 2002 and March 2006.  These 
reports assess the severity of the veteran's bilateral 
sensorineural hearing loss, the determinative issue.  He has 
not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2005).

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 125-26.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (0 percent) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal hearing acuity through 
level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation level of "V" and the poorer ear has a 
numeric designation level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2005).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection was received in June 2001, after the amended 
regulations became effective.  Thus, his claim will be 
evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.



Analysis

Service connection is currently in effect for bilateral 
hearing loss, evaluated as zero percent disabling.  The 
veteran wants a higher initial rating.  

As noted above, the evidence of record consists of VA 
examinations conducted in August 2002 and March 2006.  

On VA audiological evaluation in August 2002, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
40
50
LEFT
N/A
20
25
45
50

Speech recognition was 88 percent in the right ear and 92 
percent in the left ear.

On VA audiological evaluation in March 2006, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
55
55
55
LEFT
N/A
45
55
55
55

Speech recognition was 94 percent in the right ear and 92 
percent in the left ear.

As further support of his claim for a higher rating, the 
veteran submitted the report of a private audiological 
examination in September 2003.  But the data provided in the 
report of this private audiological evaluation is not 
presented in a format that VA adjudicators can readily use to 
assess the severity of the veteran's bilateral sensorineural 
hearing loss.  The examiner administered a puretone 
audiometry test, but did not include the numerical results 
for the veteran's average hearing threshold at all of the 
required frequencies, specifically his hearing threshold at 
3,000 Hertz.  See 38 C.F.R. § 4.85 (2005).  So the Board is 
simply unable to apply the rating criteria to the data 
provided because it is incomplete and, therefore, would 
require the Board to perform a fact-finding function that is 
expressly precluded.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).  Accordingly, this examination report cannot be 
used to establish the proper rating for the veteran's hearing 
loss.  [Note:  It was precisely for this reason the Board 
remanded this case to the RO (via the AMC) in February 2006 
- to have the veteran reexamined to determine whether his 
hearing loss was indeed more severe than indicated during his 
August 2002 VA hearing evaluation.  This is why he underwent 
the additional VA hearing evaluation in March 2006.]

Applying the findings of the August 2002 and March 2006 VA 
examinations to the rating criteria for hearing impairment, 
the Board concludes there is no basis for assigning a higher 
(i.e., compensable) rating.  Regarding the veteran's right 
ear, the results of the August 2002 VA examination show an 
average puretone threshold of 35 dB and 88 percent speech 
discrimination - which, in turn, correlates to Level II 
impairment.  [Note:  in the February 2006 remand, the Board 
mistakenly indicated this correlated to Level I hearing 
acuity.]  In any event, he had Level I hearing acuity when 
more recently examined by VA in March 2006, as the results of 
that more contemporaneous evaluation show an average puretone 
threshold of 51 dB and 94 percent speech discrimination in 
his right ear.  So considering that the August 2002 and March 
2006 VA examinations show his left ear manifests average 
puretone thresholds of 35 (August 2002) and 53 (March 2006) 
dB, and 92 percent speech discrimination, reference to 38 
C.F.R. § 4.85, Table VI, shows his left ear hearing loss to 
be Level I impairment in both instances.  And no matter which 
examination is used, he still has a noncompensable hearing 
loss.  That is to say, Level II hearing in the right ear and 
Level I hearing in the left ear (August 2002) is rated as 0-
percent disabling under 38 C.F.R. § 4.85, Table VII, as is 
Level I hearing in both ears (March 2006).



And as alluded to, the amended regulations added two new 
provisions for evaluating veterans with exceptional patterns 
of hearing impairment that cannot always be accurately 
assessed under 38 C.F.R. § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that some veterans experience.  See 
64 Fed. Reg. 25,203 (May 11, 1999).  Under 38 C.F.R. § 
4.86(a), if puretone thresholds at each of the specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 dB's or 
more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  And 
under section 4.86(b), when a puretone threshold is 30 dB or 
less at 1000 Hertz, and is 70 dB or more at 2000 Hertz, an 
evaluation could also be based either upon Table VI or Table 
VIa, whichever results in a higher evaluation.  Here, though, 
it is clear from the medical evidence that the provisions of 
§ 4.86 are not applicable with respect to either ear.  The 
veteran did not have the requisite 55-dB threshold at each of 
the specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
during either his August 2002 or more recent March 2006 
hearing evaluation.  He came close during the March 2006 
hearing test, as he had a 55-dB loss at 2,000, 3,000, and 
4,000 Hertz (in both ears), but he only had a 40 and 45-dB 
loss, in his right and left ears respectively, at the 
remaining critical frequency of 1,000 Hertz.  So the 
requirements of subdivision (a) are not satisfied.  And with 
regards to subdivision (b), although his puretone thresholds 
during the August 2002 VA examination were below 30 dB at 
1000 Hertz in each ear, they were not 70 dB or more at 2000 
Hertz.

The Board reemphasizes that, in regards to hearing loss, 
disability ratings are derived purely by a mechanical 
(meaning totally nondiscretionary) application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  That is to say, there 
is little to no availability to adjust the rating.  See 
Lendenmann, 3 Vet. App. at 349.



For these reasons and bases, the Board concludes that at no 
time since service connection was granted has the veteran's 
bilateral hearing loss met the criteria for a higher 
(compensable) rating.  So his rating cannot get "staged."  
See Fenderson, 12 Vet. App. at 125-26.  Moreover, since the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for bilateral 
sensorineural hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


